Title: [Diary entry: 25 March 1790]
From: Washington, George
To: 

Thursday 25th. Went in the forenoon to the Consecration of Trinity Church, where a Pew was constructed, and set apart for the President of the United Sts. Received from the Senate their opinion and advice on the Papers which had been submitted to them respecting the Incroachments on the Eastern boundary of the United States, and the disputes consequent thereof. And from a Comee. of Congress two Acts—one for establishing the mode for uniformity in Naturalization of Foreigners—the other Making appropriations for the support of Government for the year 1790. By this last was Grantd. 

dollrs. Cents



141,492.73
for the Civil list


155,537.72
War Department


96,979.72
Invalid Pensions


10,000.   
President—for Contingent Services of Governmt.


147,169.54
For demands enumerated by the Secrety. of the Treay. on wch. the light Ho. on Cape Henry is includd.


120.   
To Jehoiakim McToksin


96.   
James Mathers


96.   
Gifford Dally.


551,491.71
Total amount.

 The following Company dined here to day—viz— The Chief Justice Jay & his Lady Genl. Schuyler & his Lady, the Secretary of the Treasury & his Lady, the Secretary of War & his Lady & Mrs. Greene The Secretary of State (Mr. Jefferson) Mr. Carroll & Mr. Henry of the Senate Judge Wilson, Messrs. Madison & Page of the Ho. of Representatives, and Colo. Smith Marshall of the District.